DECISION
This case came on to be heard at a session of the High Court on Monday February 6th, 1933 before Chief Justice H. P. Wood and Associate Judge Muli.
Faagata of Fagatogo filed the land Fauloloa for registration and Lutu of -Utulei objected. The land *481Fauloloa is the site of the old L. M. S. Church in Fagatogo and where it is proposed to erect the new church.
Even assuming that the small piece of land in Fagatogo upon which the L. M. S. Church has stood for over 25 years was not included in the gift of the land which Faagata admits his predecessor in title made to a Lutu many years ago, yet the facts remain that Lutu was granted land adjoining the land in question, both to the north and south and that Faagata during the period of 25 years never asserted any rights to this land.
Under these circumstances the Court must hold that the use and occupation of this land by the L. M. S. as lessee, under a written lease from Lutu made in 1904, and recorded in the office of the Registrar of Deeds of American Samoa in 1905, was such an actual, visible, exclusive and hostile possession by Lutu as to vest the title in him by adverse possession, as the matai of the Lutu family. The land is called by Lutu, Paia.
Judgment is for Lutu as matai of the Lutu family. The costs amounting to $25.00 will be paid by Faagata.